DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant's election with traverse of Group I claims, Claims 1-12 in the reply filed on 10/05/2022 is acknowledged.  No grounds for the traversal were specified, therefore, the traversal is not persuasive.  The requirement is still deemed proper and is therefore made FINAL.  
Claims 13-17 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II claims, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2-12 each claim recites “The membrane” however each claim is directly or indirectly dependent from Claim 1 which recites “ A silicone roofing membrane”.  Therefore the recitation “the membrane” in unclear and confusing whether the membrane is the same or different from the silicone roofing membrane whether the latter looses silicone or its roofing characteristics as the membrane.  If the same Claims 2-12 should be amended to recite “The silicone roofing membrane”.     
Claim 10 recites “pH-adjuster (e.g. 2-amino-2-methyl-1-propanol).  This recitation is unclear and confusing for “e.g. terminology rendering the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Also enclosing language within parentheses causes confusion whether the language is optional.  Therefore, it is advised that the parentheses are removed.  
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2015/0361302, Johnson et al., hereinafter “Johnson” which was effectively filed November 18, 2013 as evidenced by the article “felting” from Britannica, The Editors of Encyclopaedia. "felting", Encyclopedia Britannica, 24 Feb. 2016, https://www.britannica.com/technology/felting. Accessed 22 October 2022. Hereinafter “EB”.   
Regarding Claims 1-2, Johnson discloses in the entire document particularly at ¶s 0010-0025, 0033-0037and Claim 23 liquid applied, vapour permeable air and water barrier coating composition {reading on silicone composition coating} comprises cross-linked polysiloxane dispersion composition, has a substrate selected from roofing felting for roofing membranes.  EB evidences that felting is consolidation of certain fibrous materials by the application of heat, moisture, and mechanical action, causing the interlocking, or matting, of fibres possessing felting properties. Such fibres include wool, fur, and certain hair fibres that mat together under appropriate conditions because of their peculiar structure and high degree of crimp (waviness). Wool can produce felting even when mixed with other fibres.  Unlike bonded fabrics, felts do not require an adhesive substance for their production.  Woven fabrics made of cotton or wool may be felted, making them thicker and more compact. Such fabrics, sometimes called woven felts, resemble true felts and serve many of the same purposes.  Such roofing felting of Johnson would be a mat or fabric for a substrate for roofing membranes {reading on silicone roofing membrane with a substrate of fabric or mesh}.  From ¶s 0010-0012 a cross-linked polysiloxane {reading on cross-linked polysiloxane from reaction product of (a) and (b)} dispersion composition comprising (i) a crosslinked polysiloxane dispersion of a reaction product of (a) a siloxane polymer having at least two —OH groups per molecule, or polymer mixture having at least two —OH groups per molecule, having a viscosity of between 5,000 to 500,000 mPa. s at 25° C. {reading on silicone for silicone composition}, and (b) at least one self-catalyzing crosslinker reactive with (a), and additionally comprising (c) a surfactant {reading on surfactant for pending Claim 2} and (d) water.  From these disclosures pending claims 1-2 lack novelty or are obvious.  
Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as obvious over Johnson evidenced by EB.
For Claim 3 Johnson is applied as to Claims 1-2 along with the disclosures at ¶ 0032 and 0039 and 0047 that the liquid applied, vapour permeable air and water barrier coating composition {reading on silicone composition coating} comprises a crosslinked polysiloxane dispersion containing a reverse phase emulsion of:  (i) a reaction product of (a) a siloxane polymer having at least two -OH groups per molecule, or polymer mixture having at least two - OH groups per molecule, having a viscosity of between 5,000 to 500,000 mPa·s at 25° C., and (b) at least one self catalyzing crosslinker reactive with (a), additionally comprising (c) a surfactant and (d) water; together with one or more of the following ingredients filler, stabilizers and rheology modifiers.  The reaction product (i) may additionally comprise one or more additives such as in-situ resin reinforcers, stabilizers, e.g. pH stabilizers, fillers and the like may also be added to the mixture. The dispersion is produced by mixing the above components at a sufficiently high shear to transform the mixture into a gel phase and by then diluting the gel with water to the desired silicone content.  From ¶ 0039 and 0047 the siloxane polymer (a) can be a single siloxane represented by Formula (1) X3-nRn- YO- (R12SiO)x- Y- RnX3-n or it can be mixtures of siloxanes represented by the aforesaid formula or solvent/polymer mixtures.  Any of the above mixtures of polymers or polymer/solvents can be prepared by mixing the ingredients prior to emulsification or by emulsifying them individually and then mixing the prepared emulsions.  This reads on pending Claim 3 that the silicone composition of liquid applied, vapour permeable air and water barrier coating composition with a reaction product of a reaction product of (a) a siloxane polymer having at least two -OH groups per molecule, or polymer mixture having at least two - OH groups per molecule, having a viscosity of between 5,000 to 500,000 mPa·s at 25° C., and (b) at least one self catalyzing crosslinker is pre-cross-linked polysiloxane.  
Applicants are reminded for the wording of pending claim 3 of “derived from an aqueous emulsion comprising a pre-crosslinked polysiloxane” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture"). 
From the foregoing disclosures Claim 3 is obvious.  
Claims 4-6 and 11-12 are rejected under 35 U.S.C. 103 as obvious over Johnson in view of U.S. 5,994,459, Berg, hereinafter “Berg”.    
Regarding Claims 4-7 and 11-12 Johnson is applied as to Claim 1 along with the disclosure of Johnson at 0033-0037, 0049, however Johnson does not expressly have the amount of the hydroxyl-terminated polysiloxane, crosslinker, catalyst surfactant and water as in pending Claim 4.  
Berg discloses at Col. 12, lines 12-19, examples 11-15 and claims 1-7 an emulsion for preparing a silicone membrane, comprising:  (i) 40 to 60 wt% of a hydroxyl-terminated polysiloxane; (ii) 0.1 to 5 wt% of a catalysing crosslinker; (iv) 1 to 5 wt% of a surfactant; and (v) 10 to 60 wt% water; wherein wt% is based on total weight of the composition. The catalysing crosslinker is seen as the catalyst and crosslinker. However, the composition can further comprise for example 2 parts by weight of methyltrimethoxysilane as crosslinker (see example 12).  Also reading on pending Claim 7 for methyltrimethoxysilane crosslinker.  These amounts overlap with those of pending Claim 4 and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  Berg discloses at Col. 1 lines 10-14 that the crosslinked polysiloxane dispersion upon drying yields an elastomer with improved durometer, tensile and elongation properties.  
Applicants are reminded for the wording of pending claim 4 of “derived from an emulsion comprising . . ” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").
Also for Claim 5 from the disclosures of Johnson the siloxane polymer having at least two —OH groups per molecule, or polymer mixture having at least two —OH groups per molecule indicates at least hydroxyl-terminated polysiloxane or at least overlapping hydroxyl-terminated polysiloxane.  This siloxane polymer has a viscosity of between 5,000 to 500,000 mPa. s at 25° C.  Because 1 mPa.s = 1 centipoise cps the 5,000 to 500,000 mPa. S overlaps that of pending Claim 5 of 20,000 to 300,000 cps.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.   
Further for Claim 6 Johnson discloses at ¶ 0049 that oxime or acetoxy silane can be self- catalytic crosslinkers 
For Claims 11-12 Johnson discloses at 0034 that the composition can have fillers such as silica, kaolin, carbon black and titanium dioxide, the latter two also being pigment of black and white, respectively.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Johnson to have a liquid applied, vapour permeable air and water barrier coating composition comprising cross-linked polysiloxane dispersion composition, and a substrate selected from roofing felting for roofing membranes where the composition has cross-linked polysiloxane dispersion composition comprising (i) a crosslinked polysiloxane dispersion of a reaction product of (a) a siloxane polymer having at least two —OH groups per molecule, or polymer mixture having at least two —OH groups per molecule, having a viscosity of between 5,000 to 500,000 mPa. s at 25° C., and (b) at least one self-catalyzing crosslinker reactive with (a), and additionally comprising (c) a surfactant and (d) water, where from Berg the amounts of the components are as given in Berg for the same type of components have the same function as that of the components in Johnson motivated to have an elastomer with improved durometer, tensile and elongation properties.  Furthermore the combination of Berg and Johnson has a reasonable expectation of success to one skilled in the art because both have similar components for the same type of elastomeric product.  
Claim 8 is rejected under 35 U.S.C. 103 as obvious over Johnson in view of Berg and further in view of U.S. 4,257,932, Beers, hereafter “Beers”.    
For Claim 8 Johnson in view of Berg is applied as to Claim 4 however Johnson as modified does not expressly disclose the catalyst of pending claim 8  
Beers discloses in the abstract and at Col. 1 ,lines 9-15 self-bonding one-package room temperature vulcanizing silicone compositions, curable in the presence of moisture to rubbery materials, comprise (a) a silanol chain-stopped polydiorganopolysiloxane; (b) a fluid polysiloxane having a high degree of tri- and/or tetrafunctionality; (c) a silica filler; (d) a cross-linking silane evolving relatively low volatility carboxylic acid fragments on hydrolysis; and (e) a highly reactive tin-containing silanol condensation catalyst.  Such compositions can be applied to a variety of difficulty bondable substrates.  High temperature performance is markedly improved with the addition of an iron oxide thermal stabilizer.  From Col. 6, lines 17-42 a silanol reactive tin catalyst component is dimethyltin bisneodecanoate.  The catalyst is generally present in amounts between 0.01 and 10.0 parts by weight per 100 parts by weight of component (a), and preferably between 0.02 and 5.0 parts by weight. Especially preferably, from about 0.05 40 to about 0.15 parts by weight of catalyst will be used for each 100 parts by weight of total composition. 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Johnson as modified to have a liquid applied, vapour permeable air and water barrier coating composition comprising cross-linked polysiloxane dispersion composition, and a substrate selected from roofing felting for roofing membranes where the composition has cross-linked polysiloxane dispersion composition comprising (i) a crosslinked polysiloxane dispersion of a reaction product of (a) a siloxane polymer having at least two —OH groups per molecule, or polymer mixture having at least two —OH groups per molecule, having a viscosity of between 5,000 to 500,000 mPa. s at 25° C., and (b) at least one self-catalyzing crosslinker reactive with (a), and additionally comprising (c) a surfactant and (d) water, in the amounts of the components are as given in Berg for the same type of components have the same function as that of the components in Johnson, as afore-described for Claim 4, where a catalyst for the hydroxylated polysiloxane is  from Beers dimethyltin bisneodecanoate motivated to have a silanol reactive tin catalyst as a catalyst suggested by Johnson as being used in addition to the self catalyzing crosslinker for crosslinking motivated to have crosslinking allowing the addition of fillers like iron oxide as a thermal stabilizer for high temperature use like on roofs as for Claim 8.  Furthermore the combination of Beers and Johnson as modified has a reasonable expectation of success to one skilled in the art because both have similar components for the same type for crosslinking of hydroxylated or silanol containing polysiloxanes.
Claim 9 is rejected under 35 U.S.C. 103 as obvious over Johnson in view of Berg and further in view of WO 2008-148363, Stengl et al. hereinafter “Stengl”.    
For Claim 9 Johnson in view of Berg is applied as to Claim 4 however Johnson as modified does not expressly disclose the 3-(polyoxyethylene) propylheptamethyltrisiloxane surfactant  of pending claim 9.    
Stengl disclose in the abstract and at page 2 an agent for surface finishing of objects and structures by a coating layer with a photocatalytic and self-cleaning effect, above all with the catalytic effects of air pollutants´ photodegradation. It is created by a precursor based on a dispersion of at least one compound from the group of metals oxids and salts in nanocristalline form, which is photoactive even in the visible band of the solar radiation spectrum. The precursor said being a hydrolysis product of respective metal´s soluble salt in the medium of silicates, silicic esters, siloxanes or silicon alkoxides.  The precursor which is based on a dispersion of at least one compound from the group of metals' oxids and salts in nanocristalline form, being visible even in the visible band of the solar radiation spectrum; the precursor said is a hydrolysis product of respective metal's soluble salt in the medium of silicates, silicic esters, siloxanes or silicon alcoxides.  From example 7 to 100 ml of a 20% tetraethoxisilane solution add 2,5 g 3-(polyoxyethylene) propylheptamethyl trisiloxane in 300 ml ethanol and 100 ml of a 15% TiCb in HCl (Sigma -Aldrich).  From page 3 the surfaces coated in this way have the advantage that they gain (as against existing transparent paint films), after being illuminated, a highly wettable surface.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Johnson as modified to have a liquid applied, vapour permeable air and water barrier coating composition comprising cross-linked polysiloxane dispersion composition, and a substrate selected from roofing felting for roofing membranes where the composition has cross-linked polysiloxane dispersion composition comprising (i) a crosslinked polysiloxane dispersion of a reaction product of (a) a siloxane polymer having at least two —OH groups per molecule, or polymer mixture having at least two —OH groups per molecule, having a viscosity of between 5,000 to 500,000 mPa. s at 25° C., and (b) at least one self-catalyzing crosslinker reactive with (a), and additionally comprising (c) a surfactant and (d) water, in the amounts of the components are as given in Berg for the same type of components have the same function as that of the components in Johnson, as afore-described for Claim 4, where a 3-(polyoxyethylene) propylheptamethyl trisiloxane for a dispersion with siloxanes from Stengl is added to the liquid applied, vapour permeable air and water barrier coating composition comprising cross-linked polysiloxane dispersion composition of Johnson as modified to allow for hydrolyzation addition of metal oxide into the liquid applied, vapour permeable air and water barrier coating composition comprising cross-linked polysiloxane dispersion composition of Johnson that for the product with the coating there is upon illumination increased wettability and for roofing materials this would allow for sheeting action of rain off of the roof as for pending Claim 9.  Furthermore the combination of Stengl with Johnson as modified has a reasonable expectation of success to one skilled in the art because the provided increased wetting or a coating roofing membrane product of Johnson as modified having similar siloxane coating would allow sheeting of rain from the roofing membrane.  
Claim 10 is rejected under 35 U.S.C. 103 as obvious over Johnson in view of Berg and further in view of US 2008/0107696, Czech et al, hereinafter “Czech”.    
For Claim 10 Johnson in view of Berg is applied as to Claim 4 however Johnson as modified does not expressly disclose a pH adjuster of 2-amino-2-methyl-1-propanol.  
Czech discloses in the abstract and at ¶s 0133A film forming composition with spreading properties derived from an aqueous emulsion comprising (I) colloidal silica core/silicone shell particles consisting of (a) 90 wt % to 10 wt % cores of colloidal silica and (b) 10 wt % to 90 wt % shells of polyorganosiloxane; (II) a polyalkyleneoxide modified trisiloxane; (III) an emulsifier package consisting of at least one anionic surfactant, and (IV) the salt of an acidic polymerization catalyst. The composition may include optional ingredients useful in home care applications like antifog agents and sheeting agents, rust cleaners and scale removers.  From ¶ 0034 the composition can include organosilicone polyether copolymers, solvents and fragrances including aminomethylpropanol {reading on 2-amino-2-methyl-1-propanol of pending Claim 10.  From ¶ 0128 while pH is of secondary significance herein, the object of the present invention typically are prepared having a pH of between about 2 and about 10, preferably between about 5 and about 8. Techniques for controlling pH at recommended usage levels include the use of buffers, alkalis, acids, etc., and are well known to those skilled in the art. Suitable materials for adjusting the pH of these compositions include triethanolamine, diethanolamine, sodium carbonate, sodium bicarbonate, and the like.    
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Johnson as modified to have a liquid applied, vapour permeable air and water barrier coating composition comprising cross-linked polysiloxane dispersion composition, and a substrate selected from roofing felting for roofing membranes where the composition has cross-linked polysiloxane dispersion composition comprising (i) a crosslinked polysiloxane dispersion of a reaction product of (a) a siloxane polymer having at least two —OH groups per molecule, or polymer mixture having at least two —OH groups per molecule, having a viscosity of between 5,000 to 500,000 mPa. s at 25° C., and (b) at least one self-catalyzing crosslinker reactive with (a), and additionally comprising (c) a surfactant and (d) water, in the amounts of the components are as given in Berg for the same type of components have the same function as that of the components in Johnson, as afore-described for Claim 4, where from Czech aminomethylpropanol useful with polyorganosiloxane compositions which adds components for pH adjusting is added to the liquid applied, vapour permeable air and water barrier coating composition comprising cross-linked polysiloxane dispersion composition of Johnson as modified motivated to have a composition for sheeting action and rust and scale cleaning as for a roofing material as for pending Claim 10.  Furthermore the combination of Czech and Johnson as modified has a reasonable expectation of success to one skilled in the art because both have polysiloxane compositions with pH adjustments and for having improved roofing membranes in terms of sheeting action for rain.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466. The examiner can normally be reached 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787